    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 1 of 32



JEAN E. WILLIAMS
Deputy Assistant Attorney General
MICHELLE-ANN C. WILLIAMS
Trial Attorney, Natural Resources Section
CAITLIN M. CIPICCHIO
Trial Attorney, Natural Resources Section
H. HUBERT YANG
Senior Trial Attorney, Wildlife & Marine Resources Section
Environment & Natural Resources Division
United States Department of Justice
Ben Franklin Station
P.O. Box 7611
Washington, DC 20044-7611
Tel: (202) 305-0420 (Williams)
Tel: (202) 305-0503 (Cipicchio)
Tel: (202) 305-0209 (Yang)
Fax: (202) 305-0275
E-mail: michelle-ann.williams@usdoj.gov
E-mail: caitlin.cipicchio@usdoj.gov
E-mail: hubert.yang@usdoj.gov

Attorneys for Federal Defendants




                                       1
     Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 2 of 32



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

MONTANA ENVIRONMENTAL                      )   No. 1:19-cv-00130-SPW-TJC
INFORMATION CENTER, et al.,                )
                                           )
             Plaintiffs,                   )   FEDERAL DEFENDANTS’
                                           )   ANSWER TO PLAINTIFFS’
      v.                                   )   THIRD AMENDED
                                           )   COMPLAINT
DAVID BERNHARDT, in his official           )
capacity as Secretary of the United States )
Department of the Interior, et al.,        )
                                           )
             Federal Defendants,           )
                                           )
      and                                  )
                                           )
WESTMORELAND ROSEBUD                       )
MINING, LLC,                               )
                                           )
             Defendant-Intervenor.         )
                                           )

      Federal Defendants David Bernhardt, in his official capacity as Secretary

of the United States Department of the Interior (“Secretary”); the United States

Office of Surface Mining Reclamation and Enforcement (“OSMRE”); the United

States Department of the Interior (“Interior”); Marcelo Calle, in his official

capacity as Program Support Division Manager for OSMRE’s Western Region;

David Berry, in his official capacity as Regional Director for OSMRE’s Western

Region; Lanny Erdos, in his official capacity as Principal Deputy Director

exercising the authority of the Director of OSMRE; Casey Hammond, in his

                                        2
     Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 3 of 32



official capacity as Interior’s Acting Assistant Secretary, Land and Minerals

Management; Aurelia Skipwith, in her official capacity as Director of the United

States Fish and Wildlife Service (“Service”); and the Service (collectively,

“Federal Defendants”), answer as follows in response to Plaintiffs’ Third

Amended Complaint for Declaratory and Injunctive Relief (“TAC”). See Docket

(“Dkt.”) 55.     The numbered paragraphs herein correspond to the numbered

paragraphs in the TAC.

      1.       The allegations in Paragraph 1 constitute legal conclusions and

Plaintiffs’ characterization of their case, to which no response is required.

      2.       The allegations in the first sentence of Paragraph 2 purport to

characterize an Environmental Impact Statement (“EIS”) prepared by the Montana

Department of Health and Environmental Sciences (“MDHES”) in 1973, which

speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied. The allegations in

the second sentence are vague and lack context sufficient to permit a response. To

the extent a response is required, the allegations are denied.

      3.       The allegations in the first sentence of Paragraph 3 are vague and are

therefore denied, and purport to characterize an EIS prepared by MDHES in 1973,

which speaks for itself and provides the best evidence of its contents.         Any

allegations contrary to its plain language, meaning, and context are denied.



                                           3
     Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 4 of 32



Federal Defendants admit the allegations in the second sentence that Interior’s

Assistant Secretary, Land and Minerals Management (“ASLM”) approved a

mining plan for Federal coal lease M82186, which is permitted by the Montana

Department of Environmental Quality (“MDEQ”) as C2011003F, and more

commonly known as “Area F,” which speaks for itself and provides the best

evidence of its contents. Any allegations contrary to its plain language, meaning,

and context are denied. Federal Defendants deny the remaining allegations in the

second sentence.

      4.     The allegations in the Paragraph 4 constitute Plaintiffs’ legal

conclusions to which no response is required. To the extent a response is required,

the allegations are denied.

      5.     The allegations in Paragraph 5 purport to characterize the EIS

prepared by OSMRE for the Area F expansion, which speaks for itself and

provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

      6.     The allegations in the first sentence of Paragraph 6 purport to

characterize the EIS prepared by OSMRE for the Area F expansion and the 1973

EIS prepared by the MDHES, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language,




                                        4
     Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 5 of 32



meaning, and context are denied. The remaining allegations in Paragraph 6 are

denied.

      7.     The allegations in the first sentence of Paragraph 7 are vague and lack

context sufficient to permit a response and they are therefore denied. Federal

Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the second and third sentences, and the allegations are

therefore denied. The allegations in the fourth sentence constitute legal conclusions

to which no response is required.

      8.     The allegations in Paragraph 8 constitute Plaintiffs’ characterization

of their case and legal conclusions, to which no response is required. To the extent

a response is required, the allegations are denied.

      9.     The allegations in Paragraph 9 constitute legal conclusions to which

no response is required.

      10.    The allegations in Paragraph 10 constitute legal conclusions to which

no response is required.

      11.    The allegations in Paragraph 11 constitute legal conclusions to which

no response is required.

      12.    The allegations in Paragraph 12 constitute legal conclusions to which

no response is required.




                                          5
     Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 6 of 32



      13.   The allegations in Paragraph 13 constitute legal conclusions to which

no response is required.

      14.   The allegations in Paragraph 14 constitute legal conclusions to which

no response is required.

      15.   The allegations in Paragraph 15 constitute legal conclusions to which

no response is required.

      16.   Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 16, and the allegations are

therefore denied.

      17.   Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 17, and the allegations are

therefore denied.

      18.   Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 18, and the allegations are

therefore denied.

      19.   Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 19, and the allegations are

therefore denied.




                                         6
     Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 7 of 32



      20.   Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 20, and the allegations are

therefore denied.

      21.   Federal Defendants admit the allegations in the first sentence of

Paragraph 21 that David Bernhardt is the Secretary of the Department of the

Interior. The allegations in the second and third sentences are vague and are

therefore denied, and constitute legal conclusions and purport to characterize the

role and obligations of the Secretary which are defined by statute and regulations,

to which no response is required.

      22.   Federal Defendants admit that Interior is a federal department, but

assert that the remaining allegations in Paragraph 22 are vague and are therefore

denied, and constitute legal conclusions and purport to characterize the role of

Interior which is defined by statute and regulations, to which no response is

required.

      23.   Federal Defendants admit the allegations in the first sentence of

Paragraph 23 that OSMRE is a federal agency within Interior, but assert that the

remaining allegations are vague and are therefore denied, and purport to

characterize the role and obligations of OSMRE, which are defined by statute and

regulations, to which no response is required. To the extent a response is required,

Federal Defendants deny the allegations. Federal Defendants admit the allegations



                                         7
     Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 8 of 32



in the second sentence that OSMRE’s Western Region, in conjunction with

MDEQ, prepared an EIS, which speaks for itself and provides the best evidence of

its contents. Any allegations contrary to its plain language, meaning, and context

are denied. Federal Defendants deny the remaining allegation in the second

sentence.

      24.    Federal Defendants admit the allegations in the first sentence of

Paragraph 24. Federal Defendants deny the allegations in the second sentence.

The allegations in the third sentence are vague and are therefore denied, and

purport to characterize the role and obligations of OSMRE, which are defined by

statute and regulations, to which no response is required.

      25.    Federal Defendants admit the allegations in the first sentence of

Paragraph 25. Federal Defendants deny the allegations in the second sentence that

Mr. Berry is responsible for managing federal coal resources including those in

Area F, and admit that Mr. Berry makes recommendations to the OSMRE Deputy

Director or Director regarding mining plans. The remaining allegations in the

second sentence and in the third sentence are vague and purport to characterize the

role and obligations of OSMRE, which are defined by statute and regulations and

to which no response is required. To the extent a response is required, Federal

Defendants deny the allegations. Federal Defendants admit that Mr. Berry was one




                                          8
     Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 9 of 32



of the officials within OSMRE who recommended approval of the mining plan, but

deny the remaining allegations in the fourth sentence.

      26.    Federal Defendants admit the allegations in the first sentence of

Paragraph 26. The allegations in the second sentence are vague and are therefore

denied, and purport to characterize the role and obligations of OSMRE, which are

defined by statute and regulations, to which no response is required.

      27.    Federal Defendants admit the allegations in the first sentence of

Paragraph 27. The allegations in the second sentence are vague and are therefore

denied, and purport to characterize the role and obligations of the Acting ASLM,

which are defined by statute, regulations, and Interior policy, to which no response

is required. Federal Defendants admit that the previous ASLM, Joseph Balash,

approved the mining plan, but deny the remaining allegations in the third sentence.

      28.    Federal Defendants admit that the Service is a federal agency within

Interior and is responsible for administering the Endangered Species Act (“ESA”)

with respect to the pallid sturgeon. The remaining allegations in Paragraph 28 are

vague and are therefore denied.

      29.    Federal Defendants admit that Aurelia Skipwith is the Director of the

Service. The remaining allegations in Paragraph 29 are vague and are therefore

denied.




                                         9
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 10 of 32



      30.    The allegations in Paragraph 30 constitute legal conclusions to which

no response is required, and purport to characterize the National Environmental

Policy Act of 1969 (“NEPA”) and one of its implementing regulations, which

speak for themselves and provide the best evidence of their contents. Any

allegations contrary to their plain language, meaning, and context are denied.

      31.    The allegations in Paragraph 31 constitute legal conclusions to which

no response is required, and purport to characterize NEPA and one of its

implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language,

meaning, and context are denied.

      32.    The allegations in Paragraph 32 constitute legal conclusions to which

no response is required, and purport to characterize NEPA and one of its

implementing regulations, which speak for themselves and provide the best

evidence of their contents. Any allegations contrary to their plain language,

meaning, and context are denied.

      33.    The allegations in Paragraph 33 constitute legal conclusions to which

no response is required, and purport to characterize NEPA, which speaks for itself

and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.




                                         10
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 11 of 32



      34.    The allegations in Paragraph 34 constitute legal conclusions to which

no response is required, and purport to characterize NEPA, its implementing

regulations, and a judicial decision, which speak for themselves and provide the

best evidence of their contents. Any allegations contrary to their plain language,

meaning, and context are denied.

      35.    The allegations in Paragraph 35 constitute legal conclusions to which

no response is required, and purport to characterize NEPA, which speaks for itself

and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

      36.    The allegations in Paragraph 36 constitute legal conclusions to which

no response is required, and purport to characterize NEPA, which speaks for itself

and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

      37.    The allegations in Paragraph 37 constitute legal conclusions to which

no response is required, and purport to characterize the Administrative Procedure

Act (“APA”), which speaks for itself and provides the best evidence of its contents.

Any allegations contrary to its plain language, meaning, and context are denied.

      38.    The allegations in Paragraph 38 constitute legal conclusions to which

no response is required, and purport to characterize the APA, which speaks for




                                         11
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 12 of 32



itself and provides the best evidence of its contents. Any allegations contrary to its

plain language, meaning, and context are denied.

      39.    Defendants admit the allegations in Paragraph 39.

      40.    Defendants admit the allegations in Paragraph 40.

      41.    Defendants admit the allegations in Paragraph 41.

      42.    Defendants admit the allegations in Paragraph 42.

      43.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations in the first, second, fourth, and fifth sentences of

Paragraph 43, and the allegations are therefore denied. The allegations in the third

sentences purport to characterize the 1973 EIS prepared by the MDHES, which

speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

      44.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations in the first sentence of Paragraph 44, and the

allegations are therefore denied. Federal Defendants admit the allegations in the

second sentence that the Colstrip Power Plant is a four-unit power plant with a

generating capacity of 2,094 megawatts, but deny the remaining allegations in the

second sentence and the allegations in the third sentence because Federal

Defendants lack knowledge and information sufficient to form belief as to the truth

of the allegations.



                                          12
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 13 of 32



      45.    Federal Defendants admit the allegations in the first sentence of

Paragraph 45 that the Rosebud Mine covers five permit areas totaling

approximately 25,949 acres, adjacent to the Colstrip Power Plant and the town of

Colstrip, and aver that the Rosebud Mine currently delivers between 7.7 million

and 9.95 million tons of coal annually to the Colstrip Power Plant, but deny the

remaining allegations in Paragraph 43 as vague.

      46.    Federal Defendants admit the allegations in the first and second

sentences of Paragraph 46. The remaining allegations in this paragraph are vague

and Federal Defendants lack knowledge or information sufficient to form a belief

as to the truth of these allegations, and these remaining allegations are therefore

denied.

      47.    The allegations in Paragraph 47 are vague and Federal Defendants

lack knowledge or information sufficient to form a belief as to the truth of the

allegations, and the allegations are therefore denied.

      48.    Federal Defendants admit the allegations in the first sentence of

Paragraph 48. The allegations in the second sentence are vague and purport to

characterize an unidentified document by the Montana Department of State Lands,

which speaks for itself and provides the best evidence of its contents.       Any

allegations contrary to its plain language, meaning, and context are denied.

Federal Defendants lack knowledge or information sufficient to form a belief as to



                                          13
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 14 of 32



the truth of the allegations in the third sentence, and the allegations are therefore

denied. The allegations in the fourth sentence purport to characterize the EIS

prepared for Area F, which speaks for itself and provides the best evidence of its

contents. Any allegations contrary to its plain language, meaning, and context are

denied.

      49.    The allegations in the first, second, and third sentences of Paragraph

49 are vague and speculative, and they are therefore denied. The allegations in the

fourth, fifth, and sixth sentences purport to characterize the EIS prepared for Area

F, which speaks for itself and provides the best evidence of its contents. Any

allegations contrary to its plain language, meaning, and context are denied. The

allegations in the seventh sentence are vague and speculative, and Federal

Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations, and the allegations are therefore denied.

      50.    The allegations in Paragraph 50 are vague and Federal Defendants

lack knowledge or information sufficient to form a belief as to the truth of the

allegations, and the allegations are therefore denied.

      51.    The allegations in the first sentence of Paragraph 51 are vague and

lack context sufficient to permit a response, and the allegations are therefore

denied. The allegations in the second sentence purport to characterize the 2014

Synthesis Report from the Intergovernmental Panel on Climate Change, which



                                          14
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 15 of 32



speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied. The allegations in

the third sentence purport to characterize the Fourth National Climate Assessment

from the U.S. Global Change Research Program, which speaks for itself and

provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied. The allegations in the fourth sentence

purport to characterize the 2015 Paris Agreement, which speaks for itself and

provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

      52.    The allegations in Paragraph 52 are vague and lack context sufficient

to permit a response, and the allegations are therefore denied. Federal Defendants

aver that in 2015, the Colstrip Power Plant emitted approximately 16 million tons

of CO2e .

      53.    Federal Defendants admit the allegations in the first, second, and third

sentences of Paragraph 53. The allegations in the fourth sentence are vague, and

are therefore denied.

      54.    Federal Defendants admit the allegations in the first, second, and third

sentences of Paragraph 54. The fourth and fifth sentences purport to characterize

the EIS prepared for Area F, which speaks for itself and provides the best evidence




                                         15
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 16 of 32



of its contents. Any allegations contrary to its plain language, meaning, and

context are denied.

      55.     Federal Defendants admit the allegations in the first and second

sentences of Paragraph 55. The allegations in the third and fourth sentences are

vague and lack context sufficient to permit a response, and the allegations are

therefore denied.

      56.     Federal Defendants admit the allegations in the first sentence of

Paragraph 56. The allegations in the second sentence purport to characterize the

EIS prepared for Area F, which speaks for itself and provides the best evidence of

its contents. Any allegations contrary to its plain language, meaning, and context

are denied.

      57.     The allegations in Paragraph 57 purport to characterize the EIS

prepared for Area F, which speaks for itself and provides the best evidence of its

contents. Any allegations contrary to its plain language, meaning, and context are

denied.

      58.     The allegations in the first sentence of Paragraph 58 purport to

characterize the EIS for Area F, which speaks for itself and provides the best

evidence of its contents. Any allegations contrary to its plain language, meaning,

and context are denied. The allegations in the second and third sentences are vague




                                        16
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 17 of 32



and lack context sufficient to permit a response, and the allegations are therefore

denied.

      59.     The allegations in the first, third, and fourth sentences of Paragraph 59

are vague and lack context sufficient to permit a response, and the allegations are

therefore denied. The allegations in the second sentence purport to characterize the

EIS prepared for Area F, which speaks for itself and provides the best evidence of

its contents. Any allegations contrary to its plain language, meaning, and context

are denied. The allegations in the fifth sentence constitute legal conclusions to

which no response is required. To the extent a response is required, the allegations

are denied.

      60.     Federal Defendants incorporate by reference their responses in the

preceding paragraphs.

      61.     The allegations in Paragraph 61 constitute legal conclusions to which

no response is required, and purport to characterize NEPA, which speaks for itself

and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

      62.     The allegations in Paragraph 62 constitute legal conclusions to which

no response is required, and purport to characterize one of NEPA’s implementing

regulations, which speaks for itself and provides the best evidence of its contents.

Any allegations contrary to its plain language, meaning, and context are denied.



                                          17
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 18 of 32



      63.    The allegations in Paragraph 63 constitute legal conclusions to which

no response is required, and purport to characterize one of NEPA’s implementing

regulations, which speaks for itself and provides the best evidence of its contents.

Any allegations contrary to its plain language, meaning, and context are denied.

      64.    The allegations in the first sentence of Paragraph 64 constitute legal

conclusions to which no response is required. Federal Defendants deny the

allegations in the second sentence.

      65.    The allegations in Paragraph 65 constitute legal conclusions to which

no response is required, and purport to characterize NEPA and its implementing

regulations, and the APA, which speak for themselves and provide the best

evidence of their contents.    Any allegations contrary to their plain language,

meaning, and context are denied.

      66.    Federal Defendants incorporate by reference their responses in the

preceding paragraphs.

      67.    The allegations in Paragraph 67 constitute legal conclusions to which

no response is required, and purport to characterize NEPA, which speaks for itself

and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

      68.    The allegations in Paragraph 68 constitute legal conclusions to which

no response is required, and purport to characterize one of NEPA’s implementing



                                         18
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 19 of 32



regulations, which speaks for itself and provides the best evidence of its contents.

Any allegations contrary to its plain language, meaning, and context are denied.

      69.     The allegations in Paragraph 69 constitute legal conclusions to which

no response is required, and purport to characterize NEPA’s implementing

regulations, which speak for themselves and provide the best evidence of their

contents. Any allegations contrary to their plain language, meaning, and context

are denied.

      70.     The allegations in Paragraph 70 constitute legal conclusions to which

no response is required, and purport to characterize one of NEPA’s implementing

regulations, which speaks for itself and provides the best evidence of its contents.

Any allegations contrary to its plain language, meaning, and context are denied.

      71.     The allegations in Paragraph 71 constitute legal conclusions to which

no response is required, and purport to characterize NEPA’s implementing

regulations, which speak for themselves and provide the best evidence of their

contents. Any allegations contrary to their plain language, meaning, and context

are denied.

      72.     Federal Defendants admit the allegations in the first sentence of

Paragraph 72 that coal from Area F is expected to be burned at the Colstrip and

Rosebud Power Plants, but deny the remaining allegations as vague and lacking

context sufficient to permit a response. The allegations in the second sentence are



                                         19
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 20 of 32



vague and lack context sufficient to permit a response, and the allegations are

therefore denied.

      73.    The allegations in Paragraph 73 constitute legal conclusions to which

no response is required, and purport to characterize NEPA and the APA, which

speak for themselves and provide the best evidence of their contents.            Any

allegations contrary to their plain language, meaning, and context are denied.

      74.    Federal Defendants incorporate by reference their responses in the

preceding paragraphs.

      75.    The allegations in Paragraph 75 constitute legal conclusions to which

no response is required, and purport to characterize NEPA, which speaks for itself

and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

      76.    The allegations in Paragraph 76 constitute legal conclusions to which

no response is required, and purport to characterize NEPA, which speaks for itself

and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

      77.    The allegations in Paragraph 77 constitute legal conclusions to which

no response is required, and purport to characterize NEPA, which speaks for itself

and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.



                                         20
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 21 of 32



      78.    The allegations in Paragraph 78 constitute legal conclusions to which

no response is required.

      79.    Federal Defendants deny the allegations in Paragraph 79.

      80.    The allegations in Paragraph 80 constitute legal conclusions to which

no response is required.

      81.    The allegations in Paragraph 81 constitute legal conclusions to which

no response is required, and purport to characterize NEPA and its implementing

regulations, and the APA, which speak for themselves and provide the best

evidence of their contents.    Any allegations contrary to their plain language,

meaning, and context are denied.

      82.    Federal Defendants incorporate by reference their responses in the

preceding paragraphs.

      83.    The allegations in Paragraph 83 constitute legal conclusions to which

no response is required, and purport to characterize NEPA, which speaks for itself

and provides the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

      84.    The allegations in Paragraph 84 constitute legal conclusions to which

no response is required, and purport to characterize one of NEPA’s implementing

regulations, which speaks for itself and provides the best evidence of its contents.

Any allegations contrary to its plain language, meaning, and context are denied.



                                         21
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 22 of 32



      85.    The allegations in Paragraph 85 constitute legal conclusions to which

no response is required, and purport to characterize a judicial decision, which

speaks for itself and provides the best evidence of its contents. Any allegations

contrary to its plain language, meaning, and context are denied.

      86.    Federal Defendants deny the allegations in Paragraph 86.

      87.    The allegations in Paragraph 87 constitute legal conclusions to which

no response is required, and purport to characterize NEPA and its implementing

regulations, and the APA, which speak for themselves and provide the best

evidence of their contents.    Any allegations contrary to their plain language,

meaning, and context are denied.

      88.    Federal Defendants incorporate by reference their responses in the

preceding paragraphs.

      89.    The allegations in Paragraph 89 purport to characterize the ESA,

which speaks for itself and provides the best evidence of its contents.        Any

allegations contrary to its plain language, meaning, and context are denied.

      90.    The allegations in Paragraph 90 purport to characterize the ESA,

which speaks for itself and provides the best evidence of its contents.        Any

allegations contrary to its plain language, meaning, and context are denied.




                                         22
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 23 of 32



      91.    The allegations in Paragraph 91 purport to characterize the ESA,

which speaks for itself and provides the best evidence of its contents.          Any

allegations contrary to its plain language, meaning, and context are denied.

      92.    The allegations in Paragraph 92 constitute legal conclusions to which

no response is required, and also purport to characterize the ESA, which speaks for

itself and provides the best evidence of its contents. Any allegations contrary to its

plain language, meaning, and context are denied.

      93.    In response to the allegations in Paragraph 93, Federal Defendants

aver that the Service is responsible for administering the ESA with respect to the

pallid sturgeon. The remaining allegations in Paragraph 93 purport to characterize

the ESA, which speaks for itself and provides the best evidence of its contents.

Any allegations contrary to its plain language, meaning, and context are denied.

      94.    The allegations in Paragraph 94 purport to characterize the ESA

implementing regulations, which speak for themselves and provide the best

evidence of their contents.    Any allegations contrary to their plain language,

meaning, and context are denied.

      95.    The allegations in Paragraph 95 purport to characterize the ESA

implementing regulations, which speak for themselves and provide the best

evidence of their contents.    Any allegations contrary to their plain language,

meaning, and context are denied.



                                         23
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 24 of 32



      96.   The allegations in Paragraph 96 purport to characterize the ESA

implementing regulations, which speak for themselves and provide the best

evidence of their contents.   Any allegations contrary to their plain language,

meaning, and context are denied.

      97.   The allegations in Paragraph 97 purport to characterize the ESA

implementing regulations, which speak for themselves and provide the best

evidence of their contents.   Any allegations contrary to their plain language,

meaning, and context are denied.

      98.   The allegations in Paragraph 98 purport to characterize the ESA

implementing regulations, which speak for themselves and provide the best

evidence of their contents.   Any allegations contrary to their plain language,

meaning, and context are denied.

      99.   The allegations in Paragraph 99 purport to characterize the ESA

implementing regulations, which speak for themselves and provide the best

evidence of their contents.   Any allegations contrary to their plain language,

meaning, and context are denied.

      100. The allegations in Paragraph 100 purport to characterize the ESA

implementing regulations, which speak for themselves and provide the best

evidence of their contents.   Any allegations contrary to their plain language,

meaning, and context are denied.



                                      24
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 25 of 32



      101. In response to the allegations in the first sentence of Paragraph 101,

Federal Defendants admit that coal from Area F is expected to be burned at the

Colstrip and Rosebud Power Plants, but deny the remaining allegations as vague

and lacking context sufficient to permit a response. The allegations in the second

sentence of Paragraph 101 are vague and lack context sufficient to permit a

response, and the allegations are therefore denied.

      102. In response to the allegations in Paragraph 102, Federal Defendants

admit that the Colstrip Power Plant withdraws all the water used at the power plant

from the Yellowstone River, which is approximately 50,000 acre-feet per year, but

deny the remaining allegations as vague and lacking in context sufficient to permit

a response.

      103. The allegations in Paragraph 103 are vague and lack context sufficient

to permit a response, and the allegations are therefore denied.

      104. Federal Defendants admit the allegations in the first sentence of

Paragraph 104. Federal Defendants deny the allegations in the second sentence of

Paragraph 104.

      105. Federal Defendants admit the allegations in Paragraph 105.

      106. The allegations in Paragraph 106 are vague and lack context sufficient

to permit a response, and the allegations are therefore denied.




                                         25
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 26 of 32



      107. In response to the allegations in Paragraph 107, Federal Defendants

admit that two pallid sturgeon have been detected at or near the Cartersville Dam –

one fish in 2018 and another fish in 2019 – but aver that the upper distribution of

migrating pallid sturgeon in the Yellowstone River from historical accounts over

the last 100 years is approximately 50 river-miles downstream of the Cartersville

Dam. The remaining allegations in Paragraph 107 are vague and lack context

sufficient to permit a response, and the allegations are therefore denied.

      108. The allegations in Paragraph 108 are vague and lack context sufficient

to permit a response, and the allegations are therefore denied.

      109. Federal Defendants admit that OSMRE did not complete formal or

informal consultation with the Service regarding the pallid sturgeon because

OSMRE reached a no effect determination, which does not require consultation.

The remaining allegations in Paragraph 109 are denied.

      110. The allegations in Paragraph 110 are vague and lack context sufficient

to permit a response, and the allegations are therefore denied.

      111. The allegations in the Paragraph 111 constitute Plaintiffs’ legal

conclusions to which no response is required. To the extent a response is required,

the allegations are denied.

      112. In response to the allegations in paragraph 112, Federal Defendants

admit that OSMRE considered coal plant emissions, including an emissions



                                         26
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 27 of 32



deposition area, in their EIS for Area F. The remaining allegations are denied as

vague and lacking in context sufficient to permit a response.

      113. The allegations in Paragraph 113 constitute legal conclusions to which

no response is required. To the extent a response is required, the allegations are

denied.

      114. The allegations in Paragraph 114 constitute legal conclusions to which

no response is required. To the extent a response is required, the allegations are

denied.

      115. In response to the allegations in Paragraph 115, Federal Defendants

aver that OSMRE made a no effect determination, and thus no concurrence from

the Service was required. Federal Defendants deny the remaining allegations in

Paragraph 115.

      116. In response to the allegations in Paragraph 116, Federal Defendants

aver that OSMRE made a no effect determination, and thus no concurrence from

the Service was required. Federal Defendants deny the remaining allegations in

Paragraph 116.

      117. The allegations in Paragraph 117 constitute legal conclusions to which

no response is required. To the extent a response is required, the allegations are

denied.




                                         27
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 28 of 32



       118. The allegations in Paragraph 118 constitute legal conclusions to which

no response is required, and purport to characterize the ESA and APA, which

speak for themselves and provide the best evidence of their contents.            Any

allegations contrary to their plain language, meaning, and context are denied.

       119. Federal Defendants incorporate by reference their responses in the

preceding paragraphs.

       120. The allegations in Paragraph 120 purport to characterize the ESA,

which speaks for itself and provides the best evidence of its contents.          Any

allegations contrary to its plain language, meaning, and context are denied.

       121. In response to the allegations in Paragraph 121, Defendants aver that,

following OSMRE’s June 2019 Record of Decision (“ROD”), Plaintiffs attached a

memorandum regarding pallid sturgeon to their letter, dated November 18, 2019,

that purported to provide notice of their intent to sue regarding certain agencies’

alleged failure to complete consultation under the ESA. This memorandum speaks

for itself and is the best evidence of its contents. Any allegations contrary to its

plain language and meaning are denied.

       122. In response to the allegations in Paragraph 122, Defendants aver that

the memorandum submitted by Plaintiffs postdates OSMRE’s June 2019 ROD by

five months and could not have been considered in connection with the June 2019

ROD.



                                         28
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 29 of 32



      123.    In response to the allegations in Paragraph 123, Defendants aver that

Defendants received a letter from Plaintiffs, dated April 8, 2020, that purported to

provide notice of Plaintiffs’ intent to sue regarding certain agencies’ alleged failure

to reinitiate consultation under the ESA pursuant to 50 C.F.R. § 402.16(a)(2). This

document speaks for itself and is the best evidence of its contents. Any allegations

contrary to its plain language and meaning are denied. Defendants also admit that

Defendants did not respond to Plaintiffs’ letter.

      124. The allegations in Paragraph 124 constitute legal conclusions to which

no response is required, and purport to characterize the ESA and APA, which

speak for themselves and provide the best evidence of their contents.             Any

allegations contrary to their plain language, meaning, and context are denied.


                             PRAYER FOR RELIEF

      The remainder of the TAC constitutes Plaintiffs’ request for relief and legal

conclusions, to which no response is required. To the extent a response is required,

Federal Defendants deny that Plaintiffs are entitled to the relief sought or any relief

whatsoever.

                               GENERAL DENIAL

      Federal Defendants deny any allegations in the TAC, whether express or

implied, that are not specifically admitted, denied, or qualified herein.




                                          29
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 30 of 32



                            AFFIRMATIVE DEFENSES

      1.       The Court may lack subject matter jurisdiction to review some or all

of Plaintiffs’ claims.

      2.       Plaintiffs may lack standing.

      3.       Plaintiffs fail to state a claim upon which relief may be granted.

      4.       Venue may be more appropriate in the District Court for the District

of Columbia.

      WHEREFORE, Federal Defendants respectfully pray that this Court deny in

all respects Plaintiffs’ Prayer for Relief, dismiss the TAC, enter judgment for

Federal Defendants, and grant to Federal Defendants such other relief as may be

appropriate.

Dated: July 23, 2020                      Respectfully submitted,

                                          JEAN E. WILLIAMS
                                          Deputy Assistant Attorney General
                                          MICHELLE-ANN C. WILLIAMS
                                          Trial Attorney, Natural Resources Section
                                          CAITLIN M. CIPICCHIO
                                          Trial Attorney, Natural Resources Section


                                          /s/ H. Hubert Yang
                                          H. HUBERT YANG
                                          Senior Trial Attorney, Wildlife & Marine
                                          Resources Section
                                          Environment & Natural Resources Division
                                          United States Department of Justice
                                          Ben Franklin Station
                                          P.O. Box 7611

                                           30
Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 31 of 32



                               Washington, DC 20044-7611
                               Tel: (202) 305-0420 (Williams)
                               Tel: (202) 305-0503 (Cipicchio)
                               Tel: (202) 305-0209 (Yang)
                               Fax: (202) 305-0275
                               E-mail: michelle-ann.williams@usdoj.gov
                               E-mail: caitlin.cipicchio@usdoj.gov
                               E-mail: hubert.yang@usdoj.gov

                               Attorneys for Federal Defendants




                                31
    Case 1:19-cv-00130-SPW-TJC Document 57 Filed 07/23/20 Page 32 of 32



                          CERTIFICATE OF SERVICE

      I hereby certify that on July 23, 2020, I electronically filed the foregoing

Federal Defendants’ Answer To Plaintiffs’ Third Amended Complaint with the

Clerk of the Court using the CM/ECF system, which will send notification of this

filing to the attorneys of record.


                                     /s/ H. Hubert Yang
                                     H. HUBERT YANG
                                     United States Department of Justice
                                     Environment & Natural Resources Division
                                     Wildlife & Marine Resources Section
                                     Ben Franklin Station
                                     P.O. Box 7611
                                     Washington, DC 20044-7611
                                     Tel: (202) 305-0209
                                     Fax: (202) 305-0275
                                     E-mail: hubert.yang@usdoj.gov

                                     Attorney for Federal Defendants




                                       32
